CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2014 $1,999,200,000 $111,555.36 PROSPECTUS Dated December 23, 2008 PROSPECTUS SUPPLEMENT Dated December 23, 2008 Pricing Supplement No. 247 to Registration Statement No. 333-156423 Dated November17, 2009 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2014 We, Morgan Stanley, are offering the notes described below on a global basis.We may not redeem the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2014 (the “notes”) prior to the maturity thereof. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes” and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” subject to and as modified by the provisions described below. Principal Amount: $2,000,000,000 Interest Payment Dates: Each November 20 and May Maturity Date: November 20, 2014 20, commencing on May 20, Settlement Date 2010 (Original Issue Date): November 20, 2009 Interest Payment Period: Semi-annual Interest Accrual Date: November 20, 2009 Business Day: New York Issue Price: 99.96% Minimum Denominations: $100,000 and integral Specified Currency: U.S. dollars multiples of $1,000 in excess Redemption Percentage thereof at Maturity: 100% CUSIP: 61747Y CK9 Interest Rate: 4.20% per annum (calculatedon a 30/360 day count basis) ISIN:Other Provisions: US61747YCK9INone Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this pricing supplement or the accompanying prospectus supplement or the prospectus is truthful or complete.Any representation to the contrary is a criminal offense. MITSUBISHI UFJ SECURITIES BB&T CAPITAL MARKETS BNY MELLON CAPITAL MARKETS, LLC CALYON DANSKE MARKETS ING WHOLESALE KEYBANC CAPITAL MARKETS SUNTRUST ROBINSON HUMPHREY UNICREDIT CAPITAL MARKETS U.S. BANCORP INVESTMENTS, INC. WELLS FARGO SECURITIES BLAYLOCK ROBERT VAN, LLC CASTLEOAK SECURITIES, L.P. Supplemental Information Concerning Plan of Distribution; Conflicts of Interest On November 17, 2009, we agreed to sell to the managers listed below, and they severally agreed to purchase, the principal amounts of notes set forth opposite their respective names below at a net price of 99.61% , which we refer to as the “purchase price”.The purchase priceequals the stated issue price of 99.96%less a combined management and underwriting commission of 0.35% of the principal amount of the notes. Name Principal Amount of Notes Morgan Stanley & Co. Incorporated $ 1,630,000,000 Mitsubishi UFJ Securities (USA), Inc. 200,000,000 BB&T Capital Markets, a division of Scott & Stringfellow, Inc. 15,000,000 BNY Mellon Capital Markets, LLC 15,000,000 Calyon Securities (USA) Inc. 15,000,000 Danske Markets Inc. 15,000,000 ING Financial Markets LLC 15,000,000 KeyBanc Capital Markets Inc. 15,000,000 SunTrust Robinson Humphrey, Inc. 15,000,000 UniCredit Capital Markets, Inc. 15,000,000 U.S. Bancorp Investments, Inc. 15,000,000 Wells Fargo Securities, LLC 15,000,000 Blaylock Robert Van, LLC 10,000,000 CastleOak Securities, L.P. 10,000,000 Total $ 2,000,000,000 Morgan Stanley & Co. Incorporated is our wholly-owned subsidiary. Mitsubishi UFJ Financial Group, Inc., the ultimate parent of Mitsubishi UFJ Securities (USA), Inc. (one of the managers), holds an approximately 21% interest in Morgan Stanley (assuming full conversion of our convertible preferred stock that Mitsubishi UFJ Financial Group, Inc. currently owns). This offering will be conducted in compliance with the requirements of NASD Rule 2720 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest. In accordance with NASD Rule 2720, Morgan Stanley & Co.
